AO 2453 (Rc\'. 02!]3) .ludgmertt in a Criniinal Casc
Sitect l

UNITED STATES DISTRICT COURT

District ol` Montana

 

 

 

l
UNITED STA'I`ES OF AMERlCA ) J UDGMENT IN A CRII\¢IINAL CASE
V. )
James Fran|<|in Schlensker § Case Number: CR tB-QS-BLG-SPW

) USM Numbcr: 1?296-046
)
) Evan Arvanetes (appointed)
) _IJci'endunt's Attome§/ _ _ _ __

THE DEFENDANT:

Eleleaded guilty to count{s) _‘l al'_lf?l 2 _____ ___ _ _ ______ _ ___

l:l pleaded nolo contendere to count(s} _ _ __ __

which was accepted by the court. _

l:l was found guilty on count(s) _ _ _ _ _ _ _ _

alter a plea otnot guilty

Tlie defendant is adjudicated guilty ot`tliese ot`fenses:

Title & Seetinn Nature of Ofi'ense Ofi`ense Ended Count
21 usc84ia‘l, 2341st Possesslon with intent to Distribute Methamphetamine ?)'1!2018 1
18usc924c1Ai Possession offtrearm in furtherance of drug trafficking crime ?'i’112018 2

'[`lie defendant is sentenced as provided in pages 2 through 7_ _ of this judgment. The sentence is imposed pursuant to

the Senteneing Rei`ortn Act of 1984.

C] Tlie defendant has been t`ound not guilty on count(s) _ _ __ _ _ _ ___ _ _ _

[:] Count(s) ____ _ _ h [:] is I:l are dismissed on the motion ofthe Unitccl States,

 

_ _ lt is ordered that the dcfend_ant_rnust notify the Un_ited States attorney for this district within 30 da s ofany change ofname, residence.
or mailing address unttl_all lines. restitution._costs, and special assessments imposed l_)y tlits_]udgmept are i`u y pald. Ii`ordcred to pay rcstitution.
the defendant must notifyl the court and Umted States attorney of material changes m economic circumstances

1_/_9;2919

little n|` upositimi ot"".lud§inent

Ha/Q/%:¢M__

 
   

\ lgnttture til`_ludgc

F l l.. E D
Susan P. Watters, D§trict Judge

"|‘£.‘N mg 2018 airlinetliitl"l`itleo|`lud_t_:e n - _ _

_ '“' ' - - lJ----- e\'e.§ur|
_ s,.:::t .i! :-.,on:.'i:ia - Bi|'ltn§;:, 1,,.'9,.12019

I)tlte

 

 

AO 2458 (Rcv. 02/18) Judgment in Criminal Casc
Sheet 2 -- lmprisonment

Judgment _ Page 2 of
DEFENDANT: James Franktin Schlensker
CASE NUMBER: CR 18-96-BLG-SPW

IMPRISONMENT

The defendant is hereby committed to the custody of the cheral Burcau of Prisons to be imprisoned for a total
term of:

60 months on count 1, and 60 months on count 2, consecutive

m The court makes the following recommendations to the Burcau of Prisons:

The defendant participate in RDAP.

M The defendant is remanded to the custody of the United Statcs Marshal.

[:l The defendant shall surrender to the United States Marshal for this district:
l:l at l:l a.m. l:l p.m. on
|:l as notified by thc United States Marshal.

 

l:l The defendant shall surrender for service of sentence at the institution designated by the Burcau of Prisons:

l:l before 2 p.m. on

 

l:l as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Ofl`lce.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on _ to
at , with a certified copy of this judgment.
uNt'rED sTATEs MARSHAL
By

 

DEPUTY UN|'I`ED STATES MARSHAL

AO 2458 (Rcv. ONIS) Judgmcnt in a Criminal Ca.sc
Sheet 3 _ Superviscd Re|ease

_ Judgment_Page _3 of ____7
DEFENDANT: James Franklin Schlensker

CASE NUMBER: CR 18-96-BLG-SPW

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

5 years on each count. concurrent

MANDATORY CONDITIONS

1_ You must not commit another fcderal, state or local crime.
You must not unlawfully possess a controlled substancc.

You must refrain from any unlawful use of a controlled substancc. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by thc court.

I:| The above drug testing condition is suspendcd, based on thc court's determination that you
pose a low risk of future substance abuse. (check ifapp/imble)
4_ \:] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (clreclr L/`apph`cab/e)
lZl You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicabl¢;
E

You must comply with the requirements of the Scx Offender Registration and Notification Act (34 U.S.C. § 2090|, er seq.) as
directed by the probation ofticer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
rcside, work, arc a student. or were convicted of a qualifying offense (clwck ifapplicablv)

7, [:] You must participate in an approved program for domestic violence. (clieck ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 2458 (Rev. 02/18) .ludgment in a Criminal Case

Sheet 3/\ - Supervised Rclease

 

_1 Judgment~Page 1 of 7

DEFENDANT: James Franklin Schlensker
CASE NUMBER: CR 18-96-BLG~SPW

STANDARD CONDITlONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

'.~":'*

13.

You must report to thc probation office in the federal judicial district where you arc authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
framc.

Afier initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you arc authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer,

You must live at a place approved by the probation officer, If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify thc probation officer at least 10 days before the change. lf notifying
the probation officer in advance is not possible due to unanticipated circumstanccs, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If` you do not have full-time employment you must try to find full~time employrnent, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least lO days before thc change. lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the pemiission of` the
probation officer,

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about thc risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Off`iee Use Only

A U.S. probation officer has instructed me on thc conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overvi'eii' of Probation and Supervised
Release Conditi'ons, available at: www.uscourts.gov.

Defendant's Signarure Date

4__ 4____-

 

 

AO 24SB(Rev. 02/| 8) Judgment in a Criminal Case
Sheet 3D _ Supervised Relcase

 

 

= .ludgment-l'age 5 of 7
DEFENDANT: James Franklin Schlensker
CASE NUMBER: CR 18-96-BLG-SPW

SPECIAL CONDITIONS OF SUPERVISION

1.The defendant shall submit their person, residence, place of employment, vehicles, and papers. to a search, with or
without a warrant by any probation ofncer based on reasonable suspicion of contraband or evidence in violation of a
condition of release. Fai|ure to submit to search may be grounds for revocation. The defendant shall warn any other
occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination.

2. The defendant shall participate in and successfully complete a program of substance abuse treatment as approved by
the United States Probation Oflice, until the defendant is released from the program by the probation officer, The
defendant is to pay part or all of the cost of this treatment as directed by the United States Probation Off`ice.

3. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the
primary item of sale.

4. The defendant shall participate in substance abuse testing, to include not more than 365 urinalysis tests, not more than
365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The
defendant shall pay all or part of the costs of testing as directed by the United States Probation Office.

5. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to. synthetic marijuana,
kratom and/or synthetic stimulants such as bath salts and spice, that are not manufactured for human consumption, for the
purpose of altering the defendant's mental or physical state.

6. The defendant shall not purchase. possess, use. distribute or administer marijuana, or obtain or possess a medical
marijuana card or prescription

AO 2453 (Rev. 02/18) .ludgment in a Criminal Case

Sheet 5 _ Criminal Monetary Penaltim
_________________________________________-_
judgment - Page 6 of 7

DEFENDANT: James Franklin Schlensker
CASE NUMBER: CR 18-96-BLG-SPW

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* w Restitution
TOTALS $ 200.00 $ $ $
I:] The determination of restitution is deferred until . An Amcnded Judgment in a Criminal Case (A0245C) will be entered

afier such determination
[:] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximatel ro ortioned ayment, unless specified otherwise in
the priority or_der or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee ` 7 Total Loss** Restitution Ordered Priorig; or Percentage
TOTALS $ 0.00 $ 0.00

|:l Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than 82,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:| the interest requirement is waived for the l:| fine [] restitution.

|:] the interest requirement for the l:| fine C] restitution is modified as follows:

* Jus_tice for Victims of Traffiekin Act of 201 5, P_ub. L. No. l 14-22.
** Findings for the total amount o losses _are required under Chapters 109A, 110, 1 10A, and l 13A of Title 18 for offenses committed on or
alier Septcmber 13, 1994, but before April 23, 1996.

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 - Schedu|e of Payments

 

 

 

Judgmcnt - Page 7 of 7
DEFENDANT: James Franklin Schlensker
CASE NUMBER: CR 18-96-BLG-SPW

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A Z| Lump sum payment of S 200-00 due immediately, balance due

|:] not later than ,or
m inaccordaneewith |:| C, |:] D, |:] E. or |Z Fbelow; or

B l:] Payment to begin immediately (may be combined with [:] C, [:] D, or ij F below); or

C [:] Payment in equal (e.g., week/y. mom/ily. quarrerly) installments of S over a period of
(e.g., months oryears), to Commence (e.g., 30 or 60 days) aher the date of this judgment; Or

D n Paymcnt in equal (e.g., weekly, moiillrly. quarterly) installments of S Over a period of
(e.g., mom/is oryears), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F m Speeial instructions regarding the payment of criminal monetary pcnalties:

Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per quarter.
and payment shall be through the Bureau of Prisons’ lnmate Financial Responsibility Program. Criminal monetary
payments shall be made to the Clerk, United States District Court, James F. Battin U.S. Courthouse, 2601 2nd
Ave North, Ste 1200, Billings, MT 59101.

Unless _the court has expressly ordered otherwise, if thisjud gment imposes imprisonment, pa ent of criminal monetary penalties is due during
th_e period of imprisonment. All criminal monetary penalties, except those payments ina c through the Federal Bureau of Prisons’ lnmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

C] Joint and Several

Defendant and Co-Defendant Names_ and Case Numbers (including defendant )iumber), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution
l:] The defendant shall pay the following court cost(s):

I:] The defendant shall forfeit the defendant`s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

